Citation Nr: 0018435	
Decision Date: 07/13/00    Archive Date: 07/14/00

DOCKET NO.  94-07 844	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.  


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


WITNESS AT HEARINGS ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

D. L. Wight, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1943 to 
December 1945.  The appellant is the surviving spouse of the 
veteran.  

This case initially came before the Board of Veterans' 
Appeals (Board) by means of a August 1993 rating decision 
rendered by the Montgomery, Alabama, Regional Office (RO) of 
the Department of Veterans Affairs (VA) wherein entitlement 
to service connection for the cause of the veteran's death 
was denied.  In February 1996, the Board upheld the RO's 
denial of the appellant's claim.  Thereafter, the appellant 
appealed the February 1996 Board decision to the United 
States Court of Veterans Appeals (Court), now the United 
States Court of Appeals for Veterans Claims.  In March 1997, 
VA General Counsel filed an unopposed motion to vacate the 
Board's prior decision and to remand the matter for 
development and readjudication.  In April 1997, the Court 
granted the motion and issued an Order vacating the February 
1996 Board decision and remanding the case to the Board.

In March 1998 and January 2000, the Board remanded the case 
for further development pursuant to the order of the Court.  
Said development having been completed, the matter is 
returned to the Board for further consideration.



FINDINGS OF FACT

1.  The veteran died on February [redacted], 1978.  The death 
certificate lists the cause of death as ventricular 
fibrillation due to acute myocardial infarction. 

2.  At the time of his death, the veteran had not established 
service connection for any disability. 

3.  There is no competent evidence of record which shows that 
either ventricular fibrillation or an acute myocardial 
infarction was incurred in or aggravated by service, or was 
proximately due to or the result of any disease or injury 
incurred in or aggravated by service.

4.  There is no competent evidence of record indicating that 
any cardiovascular-renal disease manifested to a compensable 
degree within one-year following the veteran's separation 
from service.


CONCLUSION OF LAW

The appellant's claim of entitlement to service connection 
for the cause of the veteran's death is not well grounded.  
38 U.S.C.A. §§ 1110, 5107 (West 1991 & Supp. 1999); 38 C.F.R. 
§§ 3.303, 3.304, 3.310, 3.312 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The threshold question that must be resolved with regard to 
each claim is whether the appellant has presented evidence 
that each claim is well grounded; that is, that each claim is 
plausible.  If he or she has not, the appeal fails as to that 
claim, and the Board is under no duty to assist him or her in 
any further development of that claim, since such development 
would be futile. 38 U.S.C.A. § 5107(a) (West 1991 & Supp. 
1999);  Murphy v. Derwinski, 1 Vet. App. 78 (1990).

The appellant contends that the veteran's death was due to 
his active military service and that service connection for 
the cause of the veteran's death is warranted.  Specifically, 
she contends that the veteran died of a respiratory disease 
that the veteran developed during his active service.  After 
a review of the record, the Board finds that the appellant 
has not met the initial burden of submitting evidence 
sufficient to justify a belief by a fair and impartial 
individual that her claim of entitlement to service 
connection for the cause of the veteran's death is well 
grounded.

The law provides that "a person who submits a claim for 
benefits under a law administered by the Secretary shall have 
the burden of submitting evidence sufficient to justify a 
belief by a fair and impartial individual that the claim is 
well grounded." 38 U.S.C.A. § 5107(a) (West 1991 & Supp. 
1999).  In order to establish a "well grounded" claim, the 
appellant needs to provide evidence relevant to the 
requirements for service connection and of sufficient weight 
to make the claim plausible or meritorious on its own and 
capable of substantiation.  Franko v. Brown, 4 Vet.App. 502, 
505 (1993); Tirpak v. Derwinski, 2 Vet.App.  609, 610-611 
(1992); Murphy v. Derwinski, 1 Vet.App. 78, 81 (1990).

Service connection may be established for the cause of the 
veteran's death where it is shown that a service-connected 
disability, or a disability for which service connection 
should have been established at the time of the veteran's 
death, was either a principal or a contributory cause of 
death.  38 C.F.R. § 3.312 (1999).  Service connection may be 
established for a current disability resulting from disease 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. § 1110 (West 1991 & Supp. 1999).  
Service connection may also be established for a chronic 
disease manifested to a compensable degree within a 
presumptive period following separation from service.  
38 C.F.R. §§ 3.307, 3.309 (1999).  Cardiovascular-renal 
disease has a presumptive period of one year.  38 C.F.R. 
§§ 3.307, 3.309 (1999).

In this case, the determinative issues presented by the claim 
are whether the veteran's ventricular fibrillation or 
myocardial infarction were etiologically related to a disease 
or injury incurred in or aggravated by service, or whether a 
disease or injury incurred in or aggravated by service was a 
principal or contributory cause of the veteran's death.  
Where a claim involves issues of medical fact, such as 
medical causation or medical diagnoses, competent medical 
evidence is required.  Grottveit v. Brown, 5 Vet.App. 91, 92-
93 (1993).  The Board concludes that medical evidence is 
needed to lend plausible support for the issues presented by 
this case because they involve questions of medical fact 
requiring medical knowledge or training for their resolution.  
Caluza v. Brown, 7 Vet.App. 498, 506 (1995); see also Layno 
v. Brown, 6 Vet.App. 465, 470 (1994); Espiritu v. Derwinski, 
2 Vet.App. 492, 494-95 (1992).

In April 1977, prior to his death, the veteran contacted the 
VA asking if he would be entitled to VA disability benefit, 
as he was unable to work.  The veteran indicated that he had 
been unable to work since December 1976 due to the flu and 
pneumonia.  He indicated that he had two heart attacks 
requiring hospitalization.  The RO furnished a VA Form 21-
526, Veterans Application for Compensation or Pension, to the 
veteran in April 1977; however, the evidence does not show 
that the veteran completed an application for VA benefits.  

The veteran died on February [redacted], 1978.  The death 
certificate lists the cause of death as ventricular fibrillation 
due to, or as a consequence of acute myocardial infarction.  The 
approximate interval between onset and death of the 
ventricular fibrillation was listed as immediate, while the 
interval between onset and death of the myocardial infarction 
was listed as 4 hours.  An autopsy was not performed.  

Pursuant to the April 1997 Court remand and the March 1998 
Board remand, the RO attempted to obtain service medical 
records, service personal records, and Surgeon General Office 
(SGO) notes for the veteran.  Previously, the National 
Personnel Records Center (NPRC) had indicated that no service 
medical records were available due to possible destruction 
during a fire at the NPRC, in St. Louis, Missouri, in July 
1973.  A May 1998 statement from the 42d Medical Group/SGORR, 
Maxwell Air Force Base, Alabama, indicates that there were no 
medical records on file at that facility under the veteran's 
name or social security number.  In June 1998, NPRC indicated 
that with the exception of an SGO note, no other information 
concerning the veteran was available.  A SGO note indicates 
that the veteran was hospitalized in March 1944 with a 
diagnosis of "Teeth, disease of, other;" however, the SGO 
report does not indicate any inservice complaint, treatment, 
or diagnosis of any pulmonary or cardiovascular disability.  

While it is unfortunate that there are no service medical 
records available, the absence of service medical records 
does not preclude a grant of service connection for the cause 
of the veteran's death.  The inservice manifestation of a 
disability, and the severity thereof, can be shown by other 
records, such as, for example, private medical records 
compiled during or soon after service, or lay statements.  
See 38 C.F.R. § 3.303(b) (1999).  However, the Board must 
note that medical evidence is needed to lend plausible 
support for the issues presented by this case because they 
involve questions of medical fact requiring medical knowledge 
or training for their resolution.  Caluza v. Brown, 7 
Vet.App. 498, 506 (1995); see also Layno v. Brown, 6 
Vet.App. 465, 470 (1994); Espiritu v. Derwinski, 2 
Vet.App. 492, 494-95 (1992).

In various statements received from the appellant, she 
expresses her belief that the veteran was exposed to mustard 
gas or some other chemicals during active duty resulting in a 
two week period of hospitalization.  However, she did not 
know the date or place of the suspected exposure and believed 
that there was some "secret" concerning his military 
service that he could not disclose to her.  She has alleged 
that the veteran was discharged from active duty due to a 
respiratory disease and that he had respiratory problems and 
a heart problem since his discharge. 

At hearings before members of the Board sitting at the RO in 
March 1994 and May 2000, the appellant testified that she 
believed that the veteran's fatal heart attack was actually 
caused by respiratory problems.  She asserted that he did not 
have a heart condition and that the staff at the hospital 
where he was taken during his fatal illness did not listen to 
her request to put the veteran on a respirator, but instead 
simply inserted a catheter for urination.  The appellant 
indicated that the veteran had never told her that he was 
exposed to any chemicals; however, she had seen television 
and newspaper reports concerning chemical exposure and 
believed that he husband had symptoms of chemical exposure.  

While the appellant is sincere in her belief that the 
veteran's death was caused by exposure to chemicals during 
active duty, a claimant does not meet the burden imposed by 
§ 5107(a) merely by presenting lay testimony, inasmuch as lay 
persons are not competent to offer medical opinions, in the 
absence of evidence demonstrating requisite medical training 
or expertise.  Espiritu.  Consequently, lay assertions of 
medical causation cannot constitute evidence to render a 
claim well grounded under § 5107(a); if no cognizable 
evidence is submitted to support a claim, the claim cannot be 
well grounded.  Tirpak, 2 Vet.App. 609, 611 (1992).  
Therefore, in the absence of evidence indicating that the 
appellant has the medical knowledge or training requisite for 
the rendering of clinical opinions, the Board must find that 
her contentions with regard to the etiology of the veteran's 
terminal disability to be of no probative value.  See Moray 
v. Brown, 5 Vet. App. 211 (1993).

Accordingly, the Board finds that no competent medical 
evidence has been submitted demonstrating that either 
ventricular fibrillation or myocardial infarction was 
incurred in or aggravated by service, was proximately due to 
or the result of any disease or injury incurred in or 
aggravated by service, or that any cardiovascular-renal 
disease manifested to a compensable degree within one year 
following the veteran's separation from service.

The Board finds that competent evidence has not been 
presented which shows that a service-connected disability was 
either a principal or a contributory cause of the veteran's 
death.  The evidence shows that the veteran died of 
ventricular fibrillation with a contributing cause of death 
of myocardial infarction.  The veteran's death occurred more 
than 32 years following his separation from service, and 
there is no competent evidence of record showing either the 
cause of death, or the contributory cause of death was in any 
way related to the veteran's service.  The Board specifically 
notes that there is no medical opinion of record that relates 
the veteran's death to any disease or injury incurred in or 
aggravated by service.

Therefore, the Board finds that the appellant has not 
presented a plausible claim for service connection for the 
cause of the veteran's death.  The Board has thoroughly 
reviewed the claims file, but finds no evidence of a 
plausible claim for service connection for the cause of the 
veteran's death.  Since the appellant has not met her burden 
of submitting evidence sufficient to justify a belief by a 
fair and impartial individual that the claim is well 
grounded, it must be denied.

Where an appellant has not met the burden of presenting 
evidence of a well-grounded claim, VA has no duty to assist 
him or her any further in developing facts pertinent to his 
or her claim. 38 U.S.C.A. § 5107(a)(West 1991 & Supp. 1999); 
38 C.F.R. § 3.159 (1999).  However, where a claim is not well 
grounded, it is incomplete, and depending on the particular 
facts of the case, VA may be obligated under 38 U.S.C.A. 
§ 5103(a) to advise the claimant of the evidence needed to 
complete his or her application.  Robinette v. Brown, 8 
Vet.App. 69, 77 (1995).  In this case, however, VA has 
complied with this obligation.  The RO requested information 
from the United States Army Chemical and Biological Defense 
Command; a response was received in August 1998 indicating 
that no information related to the veteran or the units in 
which he served was found.  Similarly, Pursuant to prior 
Court and Board remands, the RO requested information from 
Dr. Moses Jones and St. Jude Hospital.  The inquiry to Dr. 
Jones was returned as undeliverable and a response from the 
custodian of medical records of Fairview Medical Center/St. 
Jude's Hospital indicates that the information sought was not 
available.  Likewise, a June 1999 statement from the 
Compensation and Pension Service, Program Management Staff 
indicates that the veteran's name was not on any list of 
personnel subject to chemical testing.   Additionally, in a 
statement of the case issued in October 1993 and a subsequent 
supplemental statement of the case issued in July 1999, the 
appellant was advised of the law and regulations pertaining 
to claims for service connection for the cause of the 
veteran's death.  

Although the RO did not specifically state that it denied the 
appellant's claim on the basis that it was not well grounded, 
the Board concludes that this was not prejudicial to the 
appellant.  See Edenfield v. Brown, 8 Vet.App 384 (1995) (en 
banc) (where a Board decision disallows a claim on the merits 
and the Court finds the claim to be not well grounded, the 
appropriate remedy is to affirm the Board's decision on the 
basis of nonprejudicial error).  The Board, therefore, 
concludes that denying the appellant's claim because the 
claim is not well grounded is not prejudicial to the 
appellant.  See Bernard v. Brown, 4 Vet.App. 384 (1993).

Accordingly, the Board finds that the appellant's claim of 
entitlement to service connection for the cause of the 
veteran's death is not well grounded, and the benefits sought 
on appeal are denied.  38 U.S.C.A. §§ 1110, 5107 (West 1991 & 
Supp. 1999); 38 C.F.R. §§ 3.303, 3.304, 3.310, 3.312 (1999).



ORDER

Service connection for the cause of the veteran's death is 
denied.



		
	MARK W. GREENSTREET 
	Member, Board of Veterans' Appeals



 

